Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on March 30, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARRIS et al. (US 10,569,071).
In reference to claims 1 and 8, HARRIS et al. discloses a non-fibrous (column 47, lines 13-32) compressible (column 56, lines 39-42) adjunct material 116, 122 comprising: a bioabsorbable (column 54, lines 29-37) material including a lattice macrostructure (figure 12; column 54, lines 15-19) having a plurality of primary microreservoirs 119, 124 of a first size containing/encapsulating a first drug (medicant) and a plurality of secondary microreservoirs 121, 125 of a second (different) size containing/encapsulating a second drug (medicant); wherein the primary microreservoirs 119 release the respective drug(s) therefrom upon activation/compression (column 54 lines 62-67) and secondary microreservoirs and are configured to release a respective drug therefrom upon degradation of the adjunct material (column 54 lines 15-28) when the adjunct material is deployed to a tissue.
Regarding claims 2-4 and 9-11, HARRIS et al. further discloses the macrostructure 116, 122 to be comparable to that of the macrostructure 171, wherein a degradable polymer internal stopping member A3, B3 is provided to limit the amount of deformation (column 58 lines 24-48) of microreservoirs 119, 121, 170, 172.

Allowable Subject Matter
Claims 5-7, 12-14, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed adjunct comprising a non-fibrous, fused bioabsorbable polymer comprising a triply periodic minimal surface/Schwarz-P/hollow strut microstructure containing/encapsulating a drug/medicant for the purpose of improving healing of tissue secured thereto.
The prior art has been found to disclose non-fibrous bioabsorbable polymer adjuncts comprising various configurations to encapsulate/contain a medicant/drug for the purpose of aiding in the healing of tissue to which the adjunct is affixed.  Despite such adjuncts disclosed as having a lattice structure, there is no disclosure of the medicant/drug contained within strcture configured as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 28, 2022